Citation Nr: 0731940	
Decision Date: 10/10/07    Archive Date: 10/23/07	

DOCKET NO. 01-06 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder.  

2. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from July 1945 to March 1947. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal. 

A motion to advance the veteran's case on the Board's docket 
was filed by the veteran's representative and granted by the 
Board in October 2004. 38 C.F.R. § 20.900(c)(3) (2007). In 
November 2004, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.

In a decision dated in April 2006, the Board denied of the 
benefits sought on appeal. The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in July 2007, 
the Court granted a Joint Motion for Remand (Joint Motion) 
filed by the parties and remanded the case for compliance 
with the instruction in the Joint Motion. The case was 
subsequently returned to the Board for further appellate 
review. 


REMAND

The Joint Motion noted that the Board had recognized that the 
veteran's service medical records were not available as they 
were destroyed in a fire at the National Personnel Records 
Center. However, the Joint Motion went on to note that the 
record did not indicate that the veteran was ever provided 
notice that he could submit alternative records. The Joint 
Motion also noted that it appeared the RO did not seek to 
obtain relevant medical evidence described by the veteran, 
specifically 391st Station Army Hospital records, from the 
U.S. General Hospital in Udine, Italy. Finally, the Joint 
Motion further noted that the RO did not fully comply with 
its duty to assist by not providing the veteran with an 
examination to determine whether a nexus could be drawn 
between the reported inservice event or inservice symptoms 
and the veteran's currently diagnosed anxiety disorder. Joint 
Motion at 4-5. As such, these matters must be addressed as 
directed by the Court. 

In addition, the Joint Motion noted that a July 2005 VA 
examination may have been inadequate due to missing records. 
Joint Motion at 4. The July 2005 VA examination, which 
essentially found that the veteran's lumbar degenerative 
joint disease and lumbar back pain with radiculopathy were 
related to an accident the veteran reports was sustained in 
1946, if it actually occurred, did not account for several 
items of evidence contained in the claims file that the RO 
found significant in the March 2004 rating decision in 
reaching his conclusion. Specifically the RO noted that a 
service separation examination performed in February 1947 
showed no spine disability and VA examinations conducted in 
1977, 1979 and 1990 did not show any complaints or diagnosis 
of a lumbar spine disorder. The RO essentially pointed out a 
lack of a continuity of symptomatology following service. See 
Savage v. Gober, 10 Vet. App. 488 (1997) ((Pertaining to the 
application of 
 38 C.F.R. § 3.303(b) regarding chronicity of a disorder or 
continuity of symptoms, where a veteran may utilize "the 
chronic disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition. With respect to the first element there are two 
questions; (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.).; Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (Medical causation 
evidence may not be necessary for conditions that lend 
themselves to lay observation such as flat feet); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 Vet. 
App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. App. 
185, 186-87 (1992). 

 



Given these findings by the Court via the joint motion for 
remand, the veteran's claims file should be referred to the 
physician who performed the July 2005 VA spine examination, 
if available, for further review and comment on the 
significance, if any, of these items of evidence, following 
the development as directed with regard to the retrieval of 
any missing service medical records. 

In addition, a review of the record discloses the possibility 
that there may be additional, pertinent, private medical 
records that have not been obtained. These records may assist 
the veteran by documenting a continuity of symptomatology 
since service. For example, in an October 1976 VA Form 21-
4138 (Statement in Support of Claim) the veteran reported 
that after discharge from service he was hospitalized at 
Aultman Hospital in Canton, Ohio, in July and August 1957 for 
recurring problems. In addition, in correspondence from the 
veteran dated in September 1989 he reported that prior to 
treatment he began receiving in 1988 or 1989 he had been 
treated by Dr. Charles Giles, his family physician in 
Orlando, Florida. While it is not clear whether these records 
can be obtained, the record does not reflect that any attempt 
has been made to obtain these pertinent records. As such, in 
addition to the development requested by the Court, the Board 
is of the opinion that an attempt should be made to obtain 
these records. 

The RO/AMC's attention is called to Dixon v. Derwinski, 3 
Vet. App. 261 (1992), as to the requirement that VA advise 
claimants of alternate sources of evidence which may be 
utilized in cases where the service medical records are 
missing. A non-exhaustive list of documents that may be 
substituted for service medical records in this case 
includes: statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics, and private 
physicians where a veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations. See VA 
Adjudication Procedure Manual, Manual M21- 1, Part III, 
paragraph 4.25(c) and 4.29 (Oct. 6, 1993).


This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his par is required. 
Accordingly, this case is REMANDED for the following actions: 

1. The RO should notify the veteran that 
given the unavailability of his service 
medical records, he may submit 
alternative records to substantiate his 
claim, in accordance with Dixon, above 
and appropriate administrative 
provisions. 

2. The RO should attempt to obtain 
relevant medical evidence described by 
the veteran, specifically 391st Station 
Army Hospital records from the U.S. 
General Hospital in Udine, Italy. 

3. After obtaining the necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of treatment the veteran received 
from his family physician, Dr. Charles 
Giles, dated prior to 1989, and records 
from Aultman Hospital, 2600 6th Street 
S.W., Canton, Ohio 44710-1799 of a 
hospitalization of the veteran in July 
and August 1957. 

4. The veteran should be afforded a 
psychiatric examination as directed by 
the Court to ascertain whether any 
currently diagnosed anxiety disorder is 
causally or etiologically related to the 
reported inservice event or inservice 
symptoms. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this examination and the 
review, opine as to whether any currently 
diagnosed psychiatric disorder, including 
an anxiety disorder, is causally or 
etiologically reported to the inservice 
motor vehicle accident or inservice 
symptoms. The RO/AMC should ensure that a 
clear rationale for all opinions is 
provided. Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. 

5. The veteran's claims file should be 
referred to the examiner who performed 
the July 2005 VA spine examination, if 
that examiner is still available. (If 
that examiner is unavailable, the 
veteran's claims file should be referred 
to another appropriate physician.) The 
examiner is requested to once again 
review the veteran's claims file with 
particular attention to evidence any 
evidence associated with the claims file 
since the July 2005 VA examination and 
the evidence found significant by the RO 
in it's March 2004 rating decision, 
specifically a February 1947 service 
separation examination which showed no 
spine disorder and VA examinations 
conducted in 1977, 1979 and 1990 that did 
not show any complaints or a diagnosis of 
a lumbar spine disorder, and indicate 
whether those particular items of 
evidence would alter the conclusion 
reached following the July 2005 VA 
examination that was to the effect that 
the veteran's currently diagnosed lumbar 
spine disorder was causally or 
etiologically related to the motor 
vehicle accident the veteran was involved 
in during 1946, if that accident actually 
occurred. A clear rationale for all 
opinions and a discussion of the facts 
and medical principles involved must be 
provided. 


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time. The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999). No action is required of the veteran until he is 
notified.



	         _________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



